Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/25/20.
Claims 1-19 are pending and have been examined.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words. Also, the phrase of “Stapling assemblies for use with a surgical stapler are provided” is objected since it is a phrase that can be implied. Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/21 and 06/10/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, line 11 recites “first spacer fibers and second fibers that are different than the first spacer fibers”. It appears that the claim is trying to recite “first spacer fibers and second spacer fibers”. In order to avoid antecedent basis clarification and correction is requested. 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelton, IV et al. (2015/0351758).
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1, Shelton discloses a stapling assembly for use with a surgical stapler, comprising: a cartridge (3060; Fig. 48A) having a plurality of staples disposed therein (as best shown in Fig. 57A), the plurality of staples being configured to be deployed into tissue (Fig. 57B); and a knitted adjunct (3000; Fig. 48A) configured to be releasably retained on the cartridge such that the adjunct can be attached to tissue by the plurality of staples in the cartridge, the adjunct having a first end, a second end, and a longitudinal axis extending therebetween (Figs. 49A-49C), wherein the adjunct comprises a first compression zone formed of at least first fibers (3003) and second fibers (3001), the second fibers (3001) are interconnected to the first fibers (3003; Figs. 51A-51B) and arranged in a generally first columnar configuration such that the first compression zone has a first compression strength (note that the fibers could be from different shapes and materials; pars. 33, 583, 584, 616, 617), and a second compression zone formed of at least the first fibers (3003) and third fibers (3002) that are different than the second fibers (pars. 33, 583, 584, 616, 617), the third fibers (3002) are intertwined to the first fibers (as best shown in Fig. 51B) and arranged in a generally second columnar configuration such that the second compression zone has a second compression strength (the fibers could be different; pars. 33, 583-584, 616, 617), wherein the first compression strength is capable of been different than the second compression strength such that the adjunct has a variable compression strength.
	Regarding claim 2, Shelton discloses wherein the second fibers (3001; Figs. 49A-51B) are monofilament fibers (3004; par. 587) and the third fibers (3002) are multifilament fibers (i.e. fibers 3004 may be comprised of multiple smaller fibers; par. 584).
	Regarding claims 5-6, Shelton discloses wherein the interconnections between the first (3003) and second fibers (3001) form a tissue-contacting surface of the adjunct (Fig. 48A) and the interconnections between the first (3003) and third fibers (3002) form a cartridge-contacting surface of the adjunct (Fig. 48A); wherein the first and second fibers are interconnected to each other at first knots, and wherein the first and third fibers are interconnected to each other at second knots that differ from the first knots (pars. 584 and 588).
	Regarding claim 9, Shelton discloses, wherein at least a portion of the second compression zone (3202) is positioned about a perimeter of the adjunct (Fig. 48A).
	Allowable Subject Matter
Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
wherein the first compression zone includes fourth fibers that interconnected to the second fibers.
wherein the second compression zone includes fourth fibers that interconnected to the third fibers
wherein the first knots and second knots differ in tightness. 
wherein the cartridge includes a slot formed therein and extending along at least a portion of a longitudinal axis thereof, and wherein the first compression zone is configured to at least partially overlap with the slot when the adjunct is attached to the cartridge.
wherein the first spacer fibers are positioned within a first region of the adjunct that is configured to overlap at least a portion of the slot, and wherein the second spacer fibers are positioned within a second region of the adjunct that at least partially borders the first region.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731